Citation Nr: 0712664	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a rating in excess of 0 percent for 
migraine headaches from September 25, 2003 to March 11, 2005, 
and 10 percent on and after March 11, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from January 1978 to January 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision, by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims for a compensable rating for 
migraine headaches and a rating in excess of 10 percent for 
hypertension.  Subsequently, in a September 2005 rating 
action, the RO increased the evaluation for migraine 
headaches from 0 percent to 10 percent, effective March 11, 
2005.  Since that is not the highest possible rating 
available under the Rating Schedule for this disability, and 
the veteran has not indicated that he is content with the 
rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  

In his substantive appeal (VA Form 9), received in August 
2005, the veteran requested a Travel Board hearing at the RO 
before a Veterans Law Judge.  In a subsequent statement, 
however, dated August 30, 2005, he withdrew his request for a 
hearing.  38 U.S.C.A. § 20.704(e) (2006).  


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is 
manifested by systolic pressure predominantly less than 200 
and diastolic pressure predominantly less than 110.  

2.  During the period from September 25, 2003, to November 
26, 2004, the veteran's migraine headache disorder is shown 
to have been manifested by a disability picture which, upon 
consideration of the reasonable doubt doctrine, more closely 
approximates that of characteristic prostrating attacks 
averaging one in two months.  

3.  From November 26, 2004, the veteran's migraine headaches 
have been shown to be manifested by chronic daily headaches, 
described as throbbing, associated with photophobia and 
phonophobia, which, upon consideration of the reasonable 
doubt doctrine, more nearly approximates that of 
characteristic prostrating attacks occurring on an average 
once per month over the last several months.  He does not 
experience severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2006).  

2.  Giving the benefit of the doubt to the veteran, the 
criteria for an evaluation of 10 percent for migraine 
headaches, for the period from September 25, 2003, to 
November 26, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2006).  

3.  Giving the benefit of the doubt to the veteran, the 
criteria for a 30 percent evaluation for migraine headaches 
for the period from November 26, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 
8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in November 2004 from the RO to the veteran that 
was issued prior to the initial RO decision in January 2005.  
That letter informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO. 

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
June 2005 SOC and September 2005 SSOC were issued, each of 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish higher evaluations for 
hypertension and migraine headaches, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

II.  Factual Background

By a rating action in April 2002, the RO granted service 
connection for hypertension with headaches; a 10 percent 
disability rating was assigned, effective July 12, 2001.  

The veteran's claim for an increased rating for hypertension 
(on VA Form 21-4138) was received in September 2003.  
Submitted in support of the veteran's claim were VA progress 
notes, dated from February 2003 to October 2003.  These 
records show that the veteran received ongoing clinical 
evaluation in order to monitor his blood pressure.  During 
this period, blood pressure readings ranged from 153/86 to 
168/102.  The veteran was seen at a clinic on September 23, 
2003; at that time, his blood pressure was 168/102.  The 
examiner noted that the veteran's blood pressure continued to 
vary from the normotensive range to well up in the 
hypertensive range.  It was noted that his medication would 
be increased, and this continued to be monitored with a 
follow-up visit in 2 weeks.  

The veteran was afforded a VA examination in November 2003.  
He described his headaches as being in the temporal regions 
and sometimes behind the eyes.  He denied nausea and 
vomiting.  He indicated that he had phonophobia with his 
headaches, and he occasionally had photophobia.  He stated 
that he had a headache all the time, but two to three times 
per week it became significantly worse.  He reportedly used 
Maxalt, Tramadol, and Ibuprofen for the headaches.  The 
veteran related that the medications gave him about two to 
three hours of relief, but they frequently come back.  The 
veteran indicated that he sometimes gets in a bath of cold 
water when he has headaches.  He noted occasional waking at 
night with severe headaches.  Blood pressure was 146/88.  The 
impression was essential hypertension, currently controlled 
on three medications, with no documented hypertensive 
complications; and chronic migraine headaches.  The examiner 
stated that the headaches were a significant bother, with 
almost constant headache a low grade and then worsening of 
the headaches two to three times per week.  He noted that the 
veteran was getting some response from his medications, but 
it would not last more than two to three hours.  

Received in October 2004 were VA progress notes, dated from 
October 2003 to October 2004, reflecting ongoing clinical 
evaluation and treatment for hypertension and migraine 
headaches.  These records reflect blood pressure readings 
ranging from 142/86 to 156/98.  During a clinical visit on 
December 9, 2003, the veteran complained of a migraine for 
about 2 days that would not go away.  He described the 
intensity of the headaches as an 8 on a scale from 1 to 10.  
He stated that the pain was only in the left temple area.  In 
an addendum, the examiner noted that the veteran had a 
history of migraine which was described as severe, throbbing, 
in the left temporal area, not relieved by Maxalt.  He 
reported a similar headache the previous week, unresponsive 
to Toradol and Stadol, but finally controlled by Vicodin.  It 
was noted that Inderal would be added to the veteran's 
regimen in an attempt at prophylaxis, with a limited 
prescription of Vicodin.  Bedrest for 24 hours was 
prescribed.  




The veteran was afforded another VA examination in November 
2004.  At that time, it was noted that the veteran was taking 
the following medications for his hypertension, including 
Benazepril, Adalat, Clonidine, and Propranolol.  It was noted 
that his blood pressure was controlled on those medications.  
It was also noted that the veteran had experienced difficulty 
with migraine headaches dating to 1980.  The headaches were 
described as throbbing in character, increasing with light.  
He reported no associated nausea or vomiting.  His 
medications included Tramadol, Ibuprofen, and Zomig.  It was 
noted that those medications slowed the headaches, but did 
not completely knock them out.  It was reported that the 
headaches were occurring daily, and were more frequent.  On 
examination, blood pressure readings were 136/79, 128/80, and 
120/79 in the dominant right arm.  The impression was 
hypertensive vascular disease controlled on medication, and 
migraine headaches, chronic, moderate disability with 
progression.  The examiner stated that the problems with the 
headaches were getting more frequent; he stated that, despite 
medication, they were not controlled.  He did indicate that 
the blood pressure was on multiple medications and was 
controlled.  

Of record is a report of vital signs recorded during the 
period from January 2004 to January 2005, reflecting blood 
pressure readings ranging from 110/79 to 146/90.  

VA progress notes, dated from December 2004 to September 
2005, show that the veteran continued to receive clinical 
attention and treatment for hypertension and migraine 
headaches.  During a clinical visit in March 2005, it was 
noted that he was on Gabapentin and Elavil for migraine 
headaches.  When seen in May 2005, it was noted that he 
continued to have severe headaches, and that he had been 
unable to bring forward a neurology appointment and had been 
prescribed Diazepam in the past for headaches with some 
benefit.  The veteran was seen in June 2005 for evaluation of 
his headaches.  He noted that they started on the right side 
of the head and spread to the top of the head and forehead, 
sometimes to the other temple.  He noted that the headaches 
made him irritable, and he felt the need to get away from 
everything.  He had no nausea, vomiting, or aura.  The 
veteran also noted that the headaches sometimes lasted hours, 
but he woke up just about daily with a right-side headache.  
The assessment was chronic daily headaches. 

The records further show that the veteran was seen for a 
neurological evaluation in August 2005.  It was noted that he 
had tried numerous medications, including the Triptans, 
without any relief.  He woke up daily with a right-side 
headache which would spread to the top of his head and make 
him very irritable.  At his previous visit in June, his 
Amitriptyline had been increased from 50 mg to 100 mg.  The 
assessment was chronic daily headaches.  It was noted that 
the Amitriptyline might later be increased to 150 mg.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability be considered from the point of view of the 
veteran's working or seeking work. Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Hypertension

Under DC 7101, a 10 percent evaluation is warranted for 
hypertension where diastolic pressure is predominantly 100 or 
more or systolic pressure is predominantly 160 or more; or is 
the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure at predominantly 110 or more or 
systolic pressure predominantly 200 or more.  

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for the service-connected hypertension has not been 
established.  The evidence of record does not show that the 
veteran's blood pressure has been manifested by diastolic 
pressure predominantly 110 or more or by systolic pressure 
predominantly 200 or more.  Given the blood pressure readings 
noted above, which have ranged between 110-156/79-98, and 
which were 136/79, 128/80, and 120/79 on the last VA 
examination, the preponderance of the competent evidence is 
against a finding that a 20 percent disability evaluation is 
justified.  Rather, the 10 percent evaluation currently 
assigned compensates the veteran for his current degree of 
disability.  




B.  Migraine headaches

1.  Compensable evaluation prior to March 11, 2005

As noted above, service connection for migraine headaches was 
established in March 2004, and a 0 percent rating was 
assigned effective September 25, 2003.  In September 2005, 
the rating for migraine headaches was increased from 0 
percent to 10 percent, effective March 11, 2005.  The 
question is what evaluation is warranted for the migraine 
headaches prior to March 11, 2005.  

The veteran's migraine headaches are rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).  Under this section, a 
0 percent evaluation is warranted for migraine "[w]ith less 
frequent attacks."  Under the rating schedule, a 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is warranted for 
migraine headaches where there is characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation is warranted if 
there are very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability. 

In this regard, the Board notes that, during the November 
2003 VA examination, it was noted that the veteran had had 
frequent headaches ever since they were diagnosed in service.  
At that time, he described the headaches as being in the 
temporal region and sometimes behind the eyes; and, while he 
denied nausea and vomiting, he noted that he had phonophobia 
and occasional photophobia.  He also reported that he had a 
headache "all the time," but that two to three times per 
week they became significantly worse.  He was prescribed 
three different medications for his headaches, which provided 
only temporary relief for the headaches.  He was occasionally 
awakened at night by severe headaches.  In addition, during a 
clinical visit in December 2003, it was noted that the 
veteran had a history of migraine headaches, which were 
described as severe headaches, throbbing, in the left 
temporal region.  He reported similar headaches the previous 
week.  It was noted that the headaches were controlled by 
Vicodin.  The clinical findings do not reflect any subsequent 
treatment for headaches until November 26, 2004.  

While the veteran's examiners have not specifically indicated 
that his headaches are prostrating, it is apparent that these 
headaches are more frequent than the criteria for a 0 percent 
evaluation contemplates.  On balance, the Board believes the 
evidence is in approximate balance as to whether the migraine 
headaches, during the period from September 25, 2003, to 
November 26, 2004, were of sufficient frequency and severity 
as to have been productive of characteristic prostrating 
attacks averaging one in two months over the last several 
months. 

The Board notes that, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Based upon the record, the Board finds that a 
10 percent evaluation is warranted for the service-connected 
migraine headaches during the period from September 25, 2003, 
to November 26, 2004, under DC 8100.  At the same time, 
absent evidence of characteristic prostrating attacks 
occurring on an average once a month over several months, the 
criteria for assignment of a yet higher evaluation of 30 
percent, during the period in question, have not been 
satisfied.  

2.  Rating in excess of 10 percent after March 11, 2005

The Board notes that at the November 26, 2004, VA 
examination, the veteran indicated that he now had headaches 
on a daily basis, and they were more frequent.  He stated 
that the headaches were bitemporal in location and lasted 
anywhere from two hours to two days.  He described that 
headaches as throbbing, and increasing with light.  He denied 
any nausea or vomiting.  The veteran reported taking 
Tramadol, Ibuprofen, and Zomig; he noted that those 
medications slowed the headache, but did not completely knock 
it out.  The examiner stated that the headaches were getting 
more frequent, and that, despite medications, they were not 
controlled.  The impression was migraine headaches, chronic 
moderate disability with progression.  



Applying the above criteria to the facts of this case, the 
Board believes that the evidence is in approximate balance as 
to whether the evidence supports a finding that an increase 
is warranted to 30 percent evaluation for the veteran's 
headaches.  As the medical evidence is relatively consistent 
with regard to his headache frequency and severity since the 
date of the above examination, the Board finds that the 30 
percent rating is assignable from that date.  The veteran 
maintains that his headaches occur on a daily frequency, and 
he reported sensitivity to light.  The medical evidence shows 
that he manages his headaches through the use of anti-
migraine drugs.  These medications have included Tramadol and 
Zomig, which only provide partial relief.  

The foregoing competent medical evidence supports the 
veteran's contention that his chronic headaches include 
migraine headaches which are characteristically prostrating 
in nature.  Resolving reasonable doubt in favor of the 
veteran, the Board finds that the symptomatology of his 
service-connected migraine headaches more nearly approximates 
the criteria of characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
Accordingly, he is entitled to a 30 percent rating under DC 
8100.  

In reaching this decision, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for headaches.  While the veteran's headaches 
undoubtedly result in substantial discomfort, no evidence 
shows that they result in the degree of impairment 
contemplated for a 50 percent evaluation under Diagnostic 
Code 8100.  The veteran has not asserted, nor does the 
evidence reflect, that the frequency and severity of his 
headaches are completely prostrating and prolonged attacks 
which result in severe economic inadaptability.  It is 
significant that, during the November 2004 VA examination, he 
indicated that he walked one mile five times per week in his 
job at the front desk at the VA Hospital.  Accordingly, the 
Board concludes that the evidence of record does not reflect 
that the veteran's headaches are productive of severe 
economic inadaptability, and thus a 50 percent disability 
rating is not warranted.  




ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  

A 10 percent evaluation is granted for migraine headaches, 
during the period from September 25, 2003, to November 26, 
2004, subject to the regulations governing payment of 
monetary awards.  

A 30 percent rating is granted for migraine headaches, from 
November 26, 2004, subject to the regulations governing 
payment of monetary awards.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


